Spallone, J.,
dissenting. The majority has broadened Whistnant to the extent that the trial court, when making a determination as to whether a lesser included *507offense should be charged, must engage in speculation and be concerned with a plethora of unpleaded “theoretical possibilities.”
The second prong of State v. Whistnant, 179 Conn. 576, 427 A.2d 414 (1980), expressly and categorically restricts the court to the factual allegations enunciated in the charging document: “[I]t is not possible to commit the greater offense, in the manner described in the information or bill of particulars, without having first committed the lesser. . . . ” (Emphasis added.) State v. Whistnant, supra, 588. A comparison with the language found in People v. Ramirez, 55 N.Y. 2d 708, 431 N.E. 2d 623, 447 N.Y.S. 2d 138 (1981), that “it is theoretically possible to commit the greater crime of attempted murder . . . without also committing the lesser crime of reckless endangerment...” (emphasis added); id., 710-11; clearly discloses that our Supreme Court, unlike the New York Court of Appeals, has precluded any magic carpet flight of fancy into the area of speculation and mandates that the trial court examine the charging document within its four corners, and, based on the facts as pleaded therein, conclude whether a charge of a lesser included offense is warranted.
In this case, the information alleges the manner in which the crimes were committed. The defendant was accused of “shooting at” the victims. One can “shoot at” a person without the intent to kill. But it is axiomatic that “shooting at” a person, by the very nature of the act, creates a risk of serious physical injury to that person. Under the facts and circumstances in this case, it is not possible to commit attempted murder in the manner charged in the information without committing the lesser offense of reckless endangerment.
Whistnant is clearly distinguishable from Ramirez, is better law, and more closely reflects the notion, implicit in Connecticut criminal jurisprudence, that the *508state as well as the defendant is better served by a system which requires that the trial court, when making a determination of whether to charge a lesser included offense, does so within the parameters of the charging document and refrains from engaging in an esoteric quest for “theoretically possible” unpleaded events.
Accordingly, I dissent.